DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-19 are currently pending in the application.
Acknowledgement is made of cancellation of claim 20.

Claim Objections
Claim 17 is objected to because of the following informalities:  

In claim 17, lines 2-3, “configured to to receive” should read “configured to receive”.

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

a.	heat transfer device in at least claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Heat transfer device is interpreted to cover an evaporator or a heat exchanger as referenced by the specification (see at least claim 8).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-4 and 8-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hinde (US 20130091891 A1).

Regarding claim 1:
Hinde discloses a cooling or refrigeration system (see Fig. 1A, [0015]) comprising: 
a first high stage circuit (first chiller circuit #20 in the left to right direction of Fig. 1A) including a first heat exchanger #22 and a first condenser #26 that are coupled together at least indirectly so as to allow a first portion of a first coolant to cycle therebetween (see flow diagram shown in Fig. 1A); 
a second high stage circuit (second chiller circuit #20 in the left to right direction of Fig. 1A) including a second heat exchanger #22 and a second condenser #26 that are coupled together at least indirectly so as to allow a second portion of the first coolant to cycle therebetween (see flow diagram shown in Fig. 1A);

a low stage circuit #60 including at least one heat transfer device #62 that is coupled at least indirectly with each of the first and second heat exchangers so as to allow a third portion of a second coolant to cycle between the at least one heat transfer device and the first and second heat exchangers (see flow diagram shown in Fig. 1A; and para [0020]), 
wherein the at least one heat transfer device is coupled at least indirectly with each of the first and second heat exchangers in a parallel manner (see Fig. 1A) such that, if a first one of the first or second high stage circuits ceases operating at the desired level, then the system can continue to operate by way of a second one of the first or second high stage circuits (see [0031]).

As a note: the limitation “if a first one of the first or second high stage circuits ceases operating at a desired level, then the system can continue to operate by way of a second one of the first or second high stage circuits” is a contingent limitation. The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires only structure for performing the function should the condition occur. See MPEP 2111.04, II. Contingent limitations, See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016)).

Hinde does not disclose a controller coupled to each of the first and second heat exchangers by way of one or more communication linkages.
Nonetheless, Hinde discloses that each of first and second high stage circuit comprises a respective controller 34 coupled to the respective first and second heat exchangers by way of one or more 

Since it has been held that the use of a one piece construction instead several parts is a matter of obvious engineering choice (see MPEP 2144.04 - In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)); it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Hinde with a single controller in lieu of multiple controllers for each circuit.

One of ordinary skills would have recognized that doing so would have facilitated the manufacturing and assembly of the system, at least by virtue of reducing the number of components of the system.

As modified with a single controller, the single controller is coupled to each of the first and second heat exchangers by way of one or more communication linkages, so as to perform the functions of the original multiple controllers of Hinde.

although Hinde further discloses the system being configured to determine that a first one of the first or second high stage circuits ceases operating at a desired level (see at least [0029-0031]: the limitation above is inherently performed by controller #34 when said controller modulate the superheat temperature of the ammonia refrigerant at the exit of the evaporator 22 between desired a range as illustrated in [0030]. The limitation above is also achieved when the control device #34 operates to periodically turn-off one unit of the plurality of ammonia chiller units at any one time as presented in [0031]), and to proceed with operating by way of a second one of the first or second high stage circuits (see [0031]); Hinde as modified does not specifically disclose wherein this limitation is performed by the controller.

Nonetheless, it has been held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art (see MPEP 2144.04 - In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)).

Accordingly, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Hinde as modified with the controller operable to perform the function recited by Hinde above.

One of ordinary skills would have recognized that doing so would have allowed the system to operate autonomously; thereby, improving the user friendliness of the system.

Regarding claim 2:
Hinde as modified discloses all the limitations.
Hinde further discloses wherein the first coolant includes ammonia (see [0015] & [0020]).

Regarding claim 3:
Hinde as modified discloses all the limitations.
Hinde further discloses wherein the second coolant includes carbon dioxide (see [0015] & [0020]).

Regarding claim 4:
Hinde as modified discloses all the limitations.
Hinde further discloses wherein the first high stage circuit additionally includes a first compressor #24 coupled at least indirectly with the first condenser and the first heat exchanger, and the second high stage circuit additionally includes a second compressor coupled at least indirectly with the second condenser (see [0018]).

Regarding claim 8:
Hinde as modified discloses all the limitations.
Hinde further discloses wherein the at least one heat transfer device includes an evaporator or a fluid heat exchanger (see [0020]).


Hinde as modified discloses all the limitations.
Hinde further discloses wherein the low stage circuit additionally includes one or more compressor or pump devices #64.

Regarding claim 10:
Hinde as modified discloses all the limitations.
Hinde further discloses wherein the one or more compressor or pump devices of the low stage circuit comprise more than one compressor or pump devices, and the more than one compressor or pump devices include a first compressor or pump device and a second compressor or pump device (see Fig. 1A, [0020]).

Regarding claim 11:
Hinde as modified discloses all the limitations.
Hinde further discloses wherein the low stage circuit is configured so that the third portion of the second coolant is provided from the at least one heat transfer device to the one or more compressor or pump devices, and then from the one or more compressor or pump devices to the first and second heat exchangers of the first and second high stage circuits, and then from the first and second heat exchangers to the at least one heat transfer device (see flow diagram of Fig. 1A, and [0015] & [0020]).

Regarding claim 12:
Hinde as modified discloses all the limitations.
Hinde further discloses wherein the third portion of the second coolant takes a first gaseous or vapor or brine form when provided between the at least one heat transfer device and the one or more compressor or pump devices, takes either the first gaseous or vapor or brine form or a second gaseous or vapor or brine form when provided between the one or more compressor or pump devices and the first and second heat exchangers, and takes a third liquid form when provided from the first and second heat exchangers 

Regarding claim 13:
Hinde as modified discloses all the limitations.
Hinde further discloses wherein the at least one heat transfer device include the evaporator (see rejection of claim 1), and wherein the evaporator operates to communicate heat from air conducted through or along the evaporator to the third portion of the second coolant so as to warm the third portion of the second coolant (see at least [0020]. Note: evaporator 62 communicates with its surrounding air via convection and radiation. These are inherent operations of refrigerated display cases and freezers).

Regarding claim 14:
Hinde as modified discloses all the limitations.
Hinde further discloses wherein the air is received either from a region within the system or from an external environment location (see at least [0020]. Note: evaporator 62 communicates with its surrounding air via convection and radiation. This is inherent during operations of refrigerated display cases and freezers).

Regarding claim 15:
Hinde as modified discloses all the limitations.
Hinde further discloses wherein the at least one heat transfer device is the fluid heat exchanger, and wherein the fluid heat exchanger operates to communicate heat from liquid conducted through or along the fluid heat exchanger to the third portion of the second coolant so as to warm the third portion of the second coolant (see at least [0020]. Note: heat exchanger 62 communicates with its surrounding air via convection and radiation. These are inherent operations of refrigerated display cases and freezers).

Regarding claim 16:
Hinde as modified discloses all the limitations.


Regarding claim 17:
Hinde as modified discloses all the limitations.
Hinde further discloses wherein the controller is configured to receive first signals from the heat exchangers that allow for monitoring of the heat exchangers and to transmit second signals to the heat exchangers that allow for commands to be sent to the heat exchangers (this limitation is inherently achieved by virtue of the controller ability to control the performance of evaporator #22 within a desired range as illustrated in [0029-0031]).

Regarding claim 18:
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method of claim 18, as claimed, would necessarily result from the normal operation of the apparatus of claim 1. See MPEP 2112.02. Thus, for sake of simplicity, conciseness, and brevity, please refer to the rejection of claim 1 above for the rejection of claim 18.

Regarding claim 19:
Hinde further discloses wherein the first coolant is carbon dioxide and the second coolant is ammonia (see [0015] & [0020]).

Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hinde (US 20130091891 A1) in view of Asari (US 9395107 B2).

Regarding claim 5:


In the same field of endeavor, Asari teaches that it is well known to a provide refrigeration circuit with a liquid receiver. See receiver 7 in refrigeration circuit R1a; receiver 13 in refrigeration circuit R1b; receiver 23 in refrigeration circuit R2a; and receiver 30 in refrigeration circuit R2b.

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Hinde as modified with a liquid receiver provided in the respective high stage circuits, in a similar manner as taught by Asari.

One of ordinary skills would have recognized that providing a liquid receiver in the respective high stage circuits would have stored liquid refrigerant within the respective high stage circuits so as to provide a continuous flow of liquid refrigerant to the expansion device even when the heat load varies; thereby, allowing the system operate efficiently.

Regarding claim 6:
Hinde as modified discloses all the limitations.
As modified with the liquid receiver as presented in the rejection of claim 5, with the liquid receiver of the respective high stages provided between the condenser and the expansion valve; the first high stage circuit is configured so that the first portion of the first coolant is provided from the first heat exchanger to the first compressor, from the first compressor to the first condenser, from the first condenser to the first liquid receiver, and the from the first liquid receiver to the first heat exchanger, and wherein the second high stage circuit is configured so that the second portion of the first coolant is provided from the second heat exchanger to the second compressor, from the second compressor to the second condenser, from 

Regarding claim 7:
Hinde as modified discloses all the limitations.
Hinde further discloses wherein the first portion of the first coolant takes a first gaseous or vapor form when provided between the first heat exchanger and the first condenser, and takes a first liquid form when provided between the first condenser and the first heat exchanger, and wherein the second portion of the first coolant takes a second gaseous or vapor form when provided between the second heat exchanger and the second condenser, and takes a second liquid form when provided between the second condenser and the second heat exchanger (see flow diagram of Fig. 1A, and [0015-0020]). Note: the operations describe herein are also those that occurs during operation of any basic refrigeration cycle.

Response to Arguments
Applicant's arguments filed 05/12/2021 have been fully considered.

With respect to the 112 interpretation, applicant submitted that “heat transfer device” is not written in a traditional means plus function form, and does not provide a generic term followed by "means" or "step" with functional language.

As pointed out in the 112 interpretation section above, absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. The term “heat transfer device” uses a generic placeholder “device” that is coupled with functional language “heat transfer” without reciting sufficient structure to perform the recited function and 

Applicant amendments have overcome the indefiniteness rejections of the previous office action.

With respect to the prior art rejection, applicant argument that Hinde does not disclose a controller as recited in independent claims 1 and 18 as currently amended is persuasive.

However, upon further consideration, it was pointed out to the applicant the amended claims remain unpatentable over the prior art. 

To illustrate, although the controller (34) of Hinde is thus disclosed as operating within its single ammonia chiller unit, it would have been an obvious mechanical expedient for an ordinary skill artisan to have combine all the separate controllers #34 into a master controller as per MPEP 2144.04 - In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965); with the benefit of facilitating manufacturing and assembly of the system. Further, it would have been an obvious mechanical expedient for an ordinary skill artisan to have performed the steps recited by Hinde pertaining to the operation of the circuits as described in [0028-0031] by the master controller, with the benefit of making the system autonomous; thereby, improving the user friendliness of the system.

In view of the above, the amended claims remain obvious variants of the prior art.

All the claims in this application have been rejected as being unpatentable over the combination of the prior art of record (see elaborated rejection above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 






/LIONEL NOUKETCHA/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763